Cornish,- J.,
dissenting.
Law and common sense generally do and should agree. I do not say the opinion is not common sense, but I do believe that hundreds of business men, farmers, shop-owners, factory-owners, and others will be surprised to learn that their foremen (mere servants), without power to hire men, can engage a stranger at work operating another stranger’s automobile through the congested streets of a city, and do it in the master’s name so as to make him responsible for the negligence of the stranger so engaged. Operating an automobile is a hazardous occupation and is so recognized in the law.
One can imagine that the law might be that, when one is injured by the negligence of another, and the accident is one which would not have occurred but for the fact that a third party was engaged in a business enterprise, which thus became an incidental cause or occasion of the injury, then the third party should be responsible for the damages sustained. It -could be said that the business should bear the loss which it had made possible. But this would be neither good law nor good sensei Such a rule would be destructive of business enterprise. It would make it impossible for a talented young man of limited means to pass from the wage-earning to the proprietor class. One such judgment as in the instant case might exhaust his capital.
The law as it is may, I think, be stated in a sentence. It holds those only liable for negligence who are guilty of it, either by their own act or that of another acting for them. It says to the individual employing men, either as agents or servants: “You must not be negligent in your selection of them- but must have a *334care to see that they are safe men for the work they are to do. Having so selected them, yon are responsible for their acts done in the course of their employment. Having these liabilities imposed upon you, you are privileged to select your own agents or servants.”
The trust committed to an agent is. exclusively personal, and cannot be delegated by him. A servant, which term includes foreman, has not the power to make contracts in the name of his mastdr. Neither an agent-nor a servant has, ordinarily, the power to employ men.
Applying these general principles of law, Baughman, the foreman, was not empowered in the name of his master to put Furstenberg at work operating the automobile, and the master-was not liable for Furstenberg’s negligence in operating the car.
, But there are certain exceptions, or apparent exceptions, to the general rule above stated. Among these are the following:
(1) The master being liable for his servant’s negligence while acting within the scope of his employment, it follows that, if the servant is himself negligent in permitting a stranger to engage in his master’s work, then in certain cases the master may be liable for the servant’s negligence. This rule has no application to the instant case, because this action is based, not upon the negligence of Baughman, foreman, but upon the negligence of Furstenberg.
(2) Cases have arisen where the servant or agent permitted a stranger to help him in his work, under his control' and direction, in which the master has been held liable for the stranger’s negligence, on the principle dominus pro tempore; the stranger’s acts are the servant’s acts. In Slothower v. Clark, 191 Mo. App. 105, 110, Lord Abinger is quoted as having said in an early case, where the servant permitted another, sitting beside him, to drive the team: “I think that the reins being held by another man makes no difference, it was the same as if the servant had held them himself.” The court also said (quoting from James v. Muehlebach, 34 Mo. *335App. 512): “ But not so if the servant had quit- the carriage and substituted the stranger in charge, generally, in his stead, without the knowledge of the master.”
(3) Authority of the agent, and sometimes of the servant, to engage others may be implied in certain cases growing out of the exigencies or necessities of the situation, the nature of. the authority given, or based upon the custom or usage of trade in similiar cases. An instance arises when' in a sudden emergency the agent or servant is unable to consult with his.master or principal, and the law implies authority to procure the necessary help.
The majority opinion seems to be based upon implied authority growing out of the nature of the authority given to Baughman, foreman, or possibly based upon implied authority growing out of the custom of trade in similar cases. Baughman as foreman would, I think, have no authority either to employ a man or to delegate his authority to a stranger. This involves a question of fact. The -law implies authority only where it is necessary or customary. If a man were needed to go after the tube, that end could be accomplished by telephoning the messenger or express service; or it could be done by dealing with Purstenberg as an independent contractor to procure the tube, and in doing so he would act under his own direction and control, in either of which cases no liability could arise against the city. Assuming, however, that Baughman as foreman of the shop had implied authority to send another after the tube, it by no means follows that he could send him in an automobile, a hazardous occupation. Mechem, in his work on Agency, vol. 1, (2d ed.) sec. 315, in discussing this' exception to the general rule; states: “Where in the execution of the authority an act is to be performed which is of a purely mechanical, ministerial or executive nature, involving no elements of judgment, discretion or personal skill, the reason for the general rule does not apply, and the power to entrust the performance of it to a subagent may be *336implied.” As was held by this court in Home Fire Ins. Co. v. Garbacz, 48 Neb. 827: “Authority conferred upon an agent requiring the exercise by him of special skill, judgment, or discretion cannot, in the absence of a known usage, unless justified by the necessities of the case, without the consent of the principal, be delegated to another.” Can it be doubted that the operating of an automobile in a crowded street requires the exercise of skill and discretion? In many states individual licenses are required, and the statute of this state recognizes the attending dangers. Is it suggested that, by usage or custom of the trade or business, foremen who need to go by themselves or send others upon errands can and do send them in automobiles. Such custom was neither-pleaded nor proved. ' We all know it does not exist. By custom foremen would no more assume to exercise this power than other servants. There is no, more need. The ordinary owner of an automobile would think it absurd that his own servant (not a chauffeur) could, without permission, general or special, use his automobile to go upon a necessary errand. He would think it more absurd that his chauffeur could, without permission, delegate to a stranger the power to use his automobile on such errand. Assuming, as I said, that Baughman, foreman, from the nature of his position and work, had implied authority to send for the tube, his power, both in reason and in law, would be limited to sending one on foot, by street car, or in some manner where extra care and skill would not be required. As long as the law recognizes no principle of vicarious liability, which it does not, only the person who is guilty of negligence should suffer from it. The city of Omaha never authorized Furstenberg to operate the automobile. It never authorized the foreman to delegate to others the power to operate automobiles; and the proposition, if it were advanced, that there is any usage or custom of business in accordance with which foremen are accustomed to assume power to send strangers on errands, *337driving an automobile, it seems to me is too absurd for discussion.
Mechem is cited as an authority in the opinion. He is a safe authority. I call attention to the following' sections in the recent edition of his work .on the Law of Agency, vol. 1, (2d ed.) secs. 305, 306, 313, 315, 335, 336, 988, and vol. 2, sec. 1866. For other authorities, see 2 C. J. p. 689; Long v. Richmond, 68 N. Y. App. Div. 466; Mangan v. Foley, 33 Mo. App. 250; James v. Muehlebach, 34 Mo. App. 512; Slothower v. Clark, supra; Geiss v. Twin City Taxicab Co., 120 Minn. 368; Gwilliam v. Twist, 2 Q. B. Div. 1895 (Eng.) 84.